Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 7/1/21 is acknowledged.  Claim 8 was canceled and claims 19-20 were added.  Claims 1-7 and 9-20 are pending and are under examination.
Response to Reply
Drawings
In light of applicant’s claim amendments, the prior drawing objections are withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, and a new rejection follows. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the microfluidic system and the microfluidic device.  Furthermore, because the microfluidic device was initially claimed in the preamble of each claim, it is unclear how the microfluidic device feature structurally further defines the claimed method and system claims. 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atkin (US Pub. No. 2010/0001434, previously cited).
As to claim 1, Atkin teaches a method of manufacturing a microfluidic system or microfluidic device having at least one channel in figs. 17A-24, wherein the method comprises: providing a base sheet (e.g., substrate); providing a deformable intermediate layer (e.g., conductive foil 193, 194); providing a cover film (e.g., conductive foil 191 and/or tool 190); laminating the base sheet, the intermediate layer and the cover film so that a back surface of the intermediate layer is attached to a front surface of the base sheet and a back surface of the cover film is attached to a front surface of the intermediate layer opposite to the back surface thereof, thereby forming a laminate 
With regard to claim 1, while Atkin teaches that figs. 17A-19B teach examples for improved channel formation (e.g., [0088] et seq.); and microfluidic devices and/or components formed according to embodiments of the invention are shown in FIGS. 20-24; and microfluidic components can be fabricated by the present invention for example by stamping a substrate using the arrangements and techniques described herein, then sealing the formed channels by bonding another part to the substrate, Atkin does not specifically teach forming at least one channel with regard figs. 19A-19B.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form at least one channel in the embodiment of figs. 19A-B because Atkin explicitly teaches that the embodiments of figs. 17A-19B are examples for improved channel formation in [0088], and it would be desirable to form a channel using an improved stamping method that includes reduced processing time; cost reduction; flexibility of production; improved stamping performance for larger structures; and enabling mass customization of parts (e.g., [0016] of Atkin). 
As to claims 2-3, while Atkin does not specifically teach the cover film is expandable, Atkin teaches alternative materials, such as polymers, made by used into stamped products in e.g., [0076].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use an expandable material because it would allow the cover film to completely cover the intermediate layer before pressure is applied. 

As to claim 6, see claim 1 above. 
As to claim 7, see e.g., [0029] et seq.  
As to claims 9-10, see claim 1 above and/or e.g., [0088] et seq.  As to the plurality of channels, see e.g., [0091] et seq.
As to claim 11, see e.g., [0088] et seq.  For example, a sampling tool is used. 
As to claim 12, see e.g., claim 25 of Atkin. 
As to claims 13, 15, and 17, see e.g., [0029] et seq., while Atkin does not specifically teach the claimed thickness, it would appear that such dimension is a result-effective variable.  It would have been obvious to a person of ordinary skill in the art to determine, through routine experimentation, the claimed dimension because discovering the optimum or workable range involves only routine skill in the art.
As to claims 14 and 16, see e.g., [0076]. 
As to claim 20, Atkin teaches the manufacture of microfluidic components or devices in e.g., [0028]; and teaches in e.g., [0029], "microfluidic" refers to a component, system or method that includes fluid handling structures or elements that have dimensions on the micron or submicron scale.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkin.
See Atkin supra.
As to claim 18, Atkin discloses a microfluidic system or microfluidic device having at least one channel, wherein the microfluidic system or microfluidic device comprises: a laminate comprising a base sheet (e.g., layer 214), an intermediate layer (e.g., substrate 212) and a cover film (e.g., layer 213); wherein a back surface of the intermediate layer is attached to a front surface of the base sheet and a back surface of the cover film is attached to a front surface of the intermediate layer opposite to the back surface of the intermediate layer, and the at least one channel (e.g., channel(s) 211) is formed in the laminate so that the at least one channel is exposed along a front surface of the cover film opposite to the back surface of the cover film (as shown in e.g., fig. 21, the channel 211 is exposed along a front surface of the cover film by the access ports 215, which are along a front surface of the cover film).  See also e.g., [0091] et seq.
As to claim 19, Atkin teaches the manufacture of microfluidic components or devices in e.g., [0028]; and teaches in e.g., [0029], "microfluidic" refers to a component, system or method that includes fluid handling structures or elements that have dimensions on the micron or submicron scale.
Response to Arguments
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive. 
In response to applicant's argument on p. 7 of the reply that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the Office took into account knowledge from which was within the level of ordinary skill at the time the claimed invention was made, which was knowledge from the primary reference itself (see e.g., [0088] et seq. of Atkin).  
In response to applicant’s argument on p. 7-8 of the reply regarding the deformation of the conductive foils 193, 194, the Office respectfully does not find applicant’s argument to be persuasive.  While the embodiment of figs. 19A-19B of Atkin teaches an example of deforming a deformable intermediate layer to join overlapping pieces together, Atkin also teaches in figs. 17A-19B and figs. 20-24, examples of fabricating microfluidic components, such as channels, using the same or similar materials as in figs. 19A-19B (e.g., [0076] et seq.).  In light of Atkin’s teachings, a person skilled in the art would be motivated to combine portions of Atkin’s embodiments from figs. 17A-19B and figs. 20-24 to produce at least one channel in the embodiment of figs. 19A-B.
In response to applicant’s argument on p. 8 of the reply regarding the limitation, “at least one channel is exposed along a front surface of the cover film opposite to the back surface of the cover film,” the Office respectfully does not find applicant’s .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/9/2021